VILLAGOMEZ, Justice,
dissenting:
¶22 I will affirm as to issues number 1, 2, and 3. I will reverse as to issue number 4.
A. Whether the CNMI Constitution allows a “No Knock” Search Warrant.
¶23 Aldan acknowledges on page 12 of its opening brief that the United States courts interpreting the Fourth Amendment to the U.S. Constitution have allowed “no knock” searches based upon a showing of exigent circumstances. See, Ker v. California, 374 U.S. 23, 10 Led. 2d 726, 83 S.Ct. 1623 (1963). Aldan, however, urges this Court not to adopt such a principle because, unlike the U.S. Constitution, the CNMI Constitution expressly provides for the protection of individual privacy.9
¶24 Aldan argues that in balancingthe defendant’s rightto privacy against the public’s right to protect and promote its health and safety, the scale must tip in favor of defendant. Therefore, the Superior Court erred when it ruled that a “no knock” search warrant may be issued under exigent circumstances. I find no error.
¶25 In adopting Section 10 of Article I ofthe Constitution, the framers in the First Constitutional Convention intended to broadly define the right of privacy and to prohibit the intrusion or invasion of such right by either the government or other individuals. See Analysis of the Constitution, p. 24-25 (Dec. 6,1976). At the same time, the framers expressly stated that “the right of individual privacy guaranteed by this section is not absolute.” Analysis of the Constitution at 25 (Dec. 6, 1976). The Convention recognized the Commonwealth’s “interest in protecting the health, safety and welfare of the community.” Id.
¶26 In order for the Commonwealth government to legally intrude upon this constitutionally protected right to privacy, it must show that there is a “public purpose” which advances the health, safety or welfare of the community. The term “public purpose” includes the need to enforce laws. Id. at 26. The government must show that the intrusion is compelling, that is, as a practical matter, the public purpose could not have been accomplished in a less intrusive manner.
¶27 In the case at hand, the Superior Court stated: “Without the use of a ‘no knock’ Search Warrant, most drug cases will not be successfully prosecuted and the gathering of evidence will be even more difficult.” CNMI v. Aldan, Cr. Case No. 95-0158, Decision/Order (Feb. 15, 1996). Enforcement of the Commonwealth Controlled Substance Act is an important public purpose because it enhances the protection of the health, safety and welfare of our community.
¶28 I will conclude that in balancing the individual’s constitutional right to privacy with the Commonwealth Government’s responsibility to enforce its criminal laws, our Constitution allows a “no knock” search warrant upon a showing of exigent circumstances. Such a search would not be unreasonable under Art. I, § 3 of the CNMI Constitution.10
*143B. Whether Exigent Circumstances Exist in this Case.
¶29 The Superior Court found “special circumstances” supporting the issuance of the “no knock” search warrant. I interpret the use of the term “special” to mean the same as “exigent.” Aldan contends that there is insufficient exigent circumstances to justify the issuance of the “no knock” search warrant. Therefore, he argues that the Superior Court committed a reversible error. I find no error.
¶30 It is well settled in U.S. jurisprudence that the imminent destruction of vital evidence may constitute exigent circumstances. Ker, supra at 742, n. 11. The main reason that the Ker court found the unannounced entry of the police officers to be reasonable under the Fourth and Fourteenth Amendments was that “the officers [] [believed] that Ker was in possession of narcotics, which could be quickly and easily destroyed.” Id. The Court stated: “Suspects have no constitutional right to destroy or dispose of evidence.” Id. In Ker, the officers observed the defendant transacting with a known marijuana dealer, but did not see any substance passing between them. The officers started to follow the defendant but then lost track of him. One of the officers had information that the defendant was selling marijuana from his apartment. They proceeded to defendant’s apartment and entered without knocking. They found the defendant and some marijuana. The district court found exigent circumstances existed justifying the unannounced entry. The U.S. Supreme Court affirmed.
¶31 Here, the Affidavit provided information that Aldan would destroy any evidence of controlled substance if he knew that the police officers were approaching. In addition, only 12 hours beforehand, Aldan had sold methamphetamine at his house to a police informant, and an earlier search of Aldan’s house had produced marijuana and methamphetamine. Under these circumstances, the Superior Court correctly found that exigent circumstances existed justifying the issuance of the “no knock” search warrant.
C. Whether the .22 Caliber Rifle was an “Illegal Firearm” under 6 CMC § 2142(d)(4).
¶32 6 CMC § 2142(d)(4) provides:
Any person possessing any quantity of a controlled substance and found to be in possession of an illegal firearm shall be sentenced to a mandatory five-year term of imprisonment not subject to suspension, probation or parole.
6 CMC § 2142(d)(4).
Aldan was found to be in possession of a .22 caliber rifle. The identification card issued to Aldan for such rifle had expired three months earlier.
¶33 Aldan contends that the rifle was not an “illegal rifle” because (1) it is a rifle that can be legally registered; (2) it was previously registered; (3) it was not used in facilitating his possession of the illegal drug; (4) the statute is ambiguous as to the meaning of “illegal” and “possession;” and (5) it is unclear when the rifle is to be surrendered to the police upon expiration of the holder’s identification card. I find no error.
¶34 A firearm can be possessed either legally or illegally. Our laws provide: “No person may... possess any firearm . . . unless the person holds an identification card issued pursuant to this chapter.” 6 CMC § 2204(a). For Aldan to legally possess the .22 caliber rifle, he must hold a valid and unexpired identification card. His failure to timely renew his identification card rendered his possession of the rifle illegal. Therefore, the Superior Court did not err in concluding that Aldan possessed an illegal firearm at the time of the search. The fact that the rifle can be registered, was previously registered, was not used in connection with Aldan’s possession of methamphetamine, and could be surrendered to the police, did not make it a “legal firearm.” Aldan “possessed” the gun because it was previously registered in his name and was found in his house.
D. Whether 6 CMC § 2142(d)(4) Requires the Court to Impose a Five-year Sentence, Not Subject to Suspension, Probation or Parole.
¶35 Aldan contends that because the opening paragraph of 6 CMC § 2142(d) uses the word “may,” it is uncertain whether the trial court is required to sentence the defendant under subsection 2142(d)(4). Therefore, the statute is ambiguous and, under the rule of lenity, this *144ambiguity must be resolved in favor of Aldan. Since the Superior Court felt that it was required to and did sentence Aldan under subsection 2142(d)(4), the ambiguity was resolved against Aldan. The opening paragraph of subsection 2142(d) states: “Any person who violates subsection (a) of this section with respect to methamphetamine hydrochloride, cocaine, or heroin may be penalized, in addition to the penalties described in subsection (b) of this section as follows:” (emphasis added).
¶36 I have examined section 2142 in its entirety and find no ambiguity. Subsection 2142(a) makes it unlawful to knowingly possess a controlled substance without legal authority. Subsection 2142(b) provides the maximum penalty for the illegal possession of controlled substance, except for marijuana. Subsection 2142(c) provides various penalties for illegal possession of different amounts of marijuana. Subsection 2142(d) provides additional and minimum penalties for the illegal possession of methamphetamine, cocaine, or heroin only. Subsection 2142(d)(l)(2) and (3) provide various minimum penalties for the illegal possession of different amounts of methamphetamine, cocaine and heroin. Subsection 2142(d)(4) provides for a minimum penalty if the person, in possession of illegal methamphetamine, cocaine or heroin, is also in possession of an illegal firearm. Subsection 2142(d)(5) provides for a minimum penalty if the person in possession of illegal methamphetamine, cocaine or heroin, discharges any firearm in connection with his/her possession of a controlled substance or his/her apprehension for such possession. This minimum sentence is to run consecutively with any sentence imposed under subsection 2142(b).
¶37 Read in their entirety, the plain language of subsections 2142(a) through (d) means that a defendant who has been convicted under subsection 2142(a) shall be sentenced under subsection 2142(b). However, if the defendant’s conviction is for possession of methamphetamine, cocaine, or heroin, then in addition to the penalties imposed under subsection (b), the court may also impose the applicable penalties under subsection 2142(d).
¶38 Aldan illegally possessed methamphetamine and a rifle at the same time. Therefore, in addition to being sentenced under subsection 2142(b), he may also be sentenced under 2142(d)(4), at the court’s discretion.
¶39 Here the Superior Court chose to add the minimum penalties under subsection2142(d)(4). Aldan asserts that the court did that because it felt that it was required to do so. If that assertion is correct, then the court was in error. The court may sentence Aldan up to five years imprisonment not subject to suspension, parole or probation and $2,000 fine under subsection 2142(b); and may, in its discretion, impose the minimum penalties under subsection 2142(d)(4).
¶40 For the above reasons, I will AFFIRM as to Issues Number 1,2, and 3. I will REVERSE as to Issue Number 4 and REMAND to the Superior Court to redetermine whether to sentence Aldan under subsection 2142(b) only, or to add the minimum penalties under subsection 2142(d)(4). Under the facts of this case the imposition of the minimum penalties under subsection 2142(d)(4) would be within the statutory and constitutional power of the Superior Court.

 Art. I, § 10 of the CNMI Constitution provides: “The right of individual privacy shall not be infringed except upon a showing of compelling [Commonwealth] interest.”


 The Commonwealth Constitution Article I, section 3 provides:
Search and Seizure. The right of the people to be secure *143in their persons, houses, papers and belongings against unreasonable searches and seizures shall not be violated.
(a) No warrants shall issue except upon probable cause supported by oath or affirmation and particularly describing the place to be searched and the persons or things to be seized.
(b) No wiretapping, electronic eavesdropping or other comparable means of surveillance shall be used except pursuant to a warrant.
(c) A person adversely affected by an illegal search or seizure has a cause of action against the government within limits provided by law.
N.M.I. Const, art. 1 § 3 (1978).